     Case 2:16-cv-00508-RFB-GWF Document 40 Filed 12/13/18 Page 1 of 4


 1    MORRIS LAW CENTER
      SARAH A. MORRIS, ESQ.
 2    Nevada Bar No. 8461
      sarah@morrislawcenter.com
 3
      TIMOTHY A. WISEMAN, ESQ.
 4    Nevada Bar No. 13786
      tim@morrislawcenter.com
 5    5450 W. Sahara Ave. Suite 330
      Las Vegas, NV 89146
 6    Telephone: (702) 850-7798
      Facsimile: (702) 850-7998
 7
      Attorneys for Premier One Holdings, Inc.
 8
                              UNITED STATES DISTRICT COURT
 9
                                     DISTRICT OF NEVADA
10

11    BANK OF AMERICA, N.A. successor by
      merger  to    BAC HOME     LOANS Case No.:               2:16-cv-00508-RFB-GWF
12    SERVICING, LP,

13                    Plaintiff,
14
             vs.
15
      MESA AND VALLA AT MOUNTAIN’S
16    EDGE HOMEOWNERS’ ASSOCIATION;
      PREMIER ONE HOLDINGS, INC.; LEACH
17    JOHNSON SONG & GRUCHOW, LTD.;
      KUIHUA WANG; WANBIAO LI,
18

19              Defendants.
      AND ALL RELATED MATTERS.
20
                             MOTION TO SUBSTITUTE ATTORNEY
21
             Sarah A. Morris, Esq. and Timothy A. Wiseman, Esq., of Morris Law Center, are
22
      hereby substituted in as attorneys for Defendant, Premier One Holdings, Inc.
23
      ...
24
      ...
25
      ...
26

                                                 1
     Case 2:16-cv-00508-RFB-GWF Document 40 Filed 12/13/18 Page 2 of 4


 1    (“Premier”), in the above-entitled action, in place and instead of prior attorney, Joseph

 2    Y. Hong, Esq.

 3          Dated this 13th day of December, 2018.

 4                                                       /s/ Michael Ring
                                                         Michael Ring
 5                                                       Premier One Holdings, Inc.
 6
                                           CONSENT
 7
            As former attorney for Premier, I hereby consent to the above and foregoing
 8
      substitution of Sarah A. Morris, Esq. and Timothy A. Wiseman, Esq., in my place and
 9
      instead as attorney of record for Defendant.
10
            Dated this 13th day of December, 2018.
11
                                                          /s/ Joseph Y. Hong
12                                                       Joseph Y. Hong, Esq.
                                                         Nevada Bar No. 5995
13
                                          ACCEPTANCE
14
            I hereby accept the above and foregoing substitution as attorney for the
15
      Defendant, Premier One Holdings, Inc.
16
            Dated this 13th day of December, 2018.
17
                                                        MORRIS LAW CENTER
18

19
                                                     By:______________________________
20                                                       Sarah A. Morris, Esq.
                                                         Nevada Bar No. 8461
21                                                       Attorney for Premier One Holdings, Inc.

22                                            ORDER

23    The Substitution of Attorney is hereby approved and so ORDERED.
24

25
      ___________________________
          12/14/2018                           _______________________________________
26    DATE                                     UNITED STATES MAGISTRATE JUDGE

                                                 2
